In this case there was certiorari to the Circuit Court of Gulf County, Florida, to review the judgment of that court affirming the judgment of the County Judge's Court of that county against the petitioner in a civil suit in which the respondent has secured judgment against petitioner in an action to enforce a statutory lien upon certain property.
The judgment was had upon a declaration which entirely fails to state any cause of action against the defendant. It is not alleged in the declaration that the defendant was in any capacity owner of the property described in the declaration upon which a lien was claimed, nor is it alleged by inference, or otherwise, that the defendant had become in any manner obligated or bound to pay the plaintiff the sum claimed, or any other sum. Judgment was rendered in favor of the plaintiff against the defendant for the sum of $87.35, together with the *Page 550 
further sum of $10.00 as attorney's fees, as provided by Section 3525, Revised General Statutes of Florida. This Court has held in a number of cases that the provision in this statute which allows solicitor's fees in favor of the material men and laborers is unconstitutional. See Lowe v. East  West Coast Rwy., 79 Fla. 43, 83 So. 671; Crim v. Drake, 86 Fla. 470, 89 So. 349.
Because of the reasons stated, it appears that the essential requirements of the law were not complied with in the obtaining of the judgment as disclosed by the record.
The judgment of the County Judge's Court affirmed by the Circuit Court is quashed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.